Citation Nr: 0108423	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  92-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a hemilaminectomy with diskectomy at L2-L3, L3-
L4 and L5-S1, with degenerative changes, currently evaluated 
as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1943 to May 1963.  
He was a prisoner of war of the North Korean government from 
December 1950 to August 1953.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1991 rating decision of the Columbia, South Carolina Regional 
Office (RO) which, in pertinent part, continued a 40 percent 
disability evaluation for the veteran's service-connected 
post-operative residuals of a hemilaminectomy with diskectomy 
at L2-L3, L3-L4 and L5-S1, with degenerative changes.  In May 
1993, the Board remanded this appeal to the RO to obtain 
Department of Veterans Affairs (VA) treatment records and to 
afford the veteran VA orthopedic and neurological 
examinations.  An October 1995 rating decision, in pertinent 
part, increased the disability evaluation assigned for the 
veteran's service-connected lumbar spine disorder to 60 
percent effective May 21, 1991.  In August 1998, the Board 
again remanded this appeal to the RO in order to have the 
veteran complete a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative.  The 
veteran is presently represented in this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's lumbar spine disorder is productive of no 
more than pronounced intervertebral disc syndrome with severe 
limitation of motion.  The veteran is currently in receipt of 
the maximum applicable schedular rating which is 
appropriately assignable for this disability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 60 
percent for post-operative residuals of a hemilaminectomy 
with diskectomy at L2-L3, L3-L4 and L5-S1, with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5286, 5289, 5292, 5293, 5295, 7803, 
7803 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  The Board notes 
that by virtue of the Statement of the Case as well as 
subsequent Supplemental Statements of the Case issued during 
the pendency of this appeal, the veteran and his accredited 
representative were given notice of information, medical 
evidence, or lay evidence necessary to support his claim.  
Additionally, following a May 1993 remand, VA treatment 
records were obtained and the veteran was afforded a VA spine 
examination in June 1994.  Further, the Board notes that 
following the August 1998 remand, the veteran was notified in 
November 1998, that he may submit additional evidence and 
argument regarding his claim.  In November 1998, he responded 
that he had received treatment at the Augusta, Georgia VA 
Medical Center.  Such VA treatment records were obtained.  
Moreover, the Board observes that the veteran is already in 
receipt of the maximum assignable disability evaluation under 
the appropriate schedular criteria in this matter.  
Therefore, a remand, at this time, would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991)(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in the 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994)(remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Accordingly, the Board 
concludes that remanding this claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

I.  Historical Review

The veteran's service medical records indicate that he was 
seen in October 1953 and reported that he had suffered back 
pain for one year.  A November 1953 treatment entry indicated 
an impression of spasm of the left paravertebral muscle 
groups in the dorsal spine.  An October 1956 consultation 
report noted that the veteran had a history of a back injury 
while a prisoner of war.  As to a diagnosis, the examiner 
noted that there were normal findings on the examination with 
backache complaints.  The veteran continued to receive 
treatment for complaints of back pain throughout his period 
of service.  Pursuant to the March 1963 separation 
examination report, the examiner noted that the veteran 
reported that he wore back support after serving in Korea, 
but that he did not need it presently.  

The veteran underwent a VA orthopedic examination in January 
1978.  The diagnoses included residuals of a lower back 
injury and degenerative spondyloarthrosis of the lumbosacral 
spine with chronic lower back syndrome.  

In February 1978, service connection was granted for 
residuals of a low back injury with degenerative 
spondyloarthrosis of the lumbosacral spine with chronic lower 
back syndrome.  A 10 percent disability evaluation was 
assigned effective December 26, 1977.  

Treatment records from Fort Gordon, Georgia dated from 
January 1972 to September 1980 indicated that the veteran was 
treated for several disorders.  A January 1981 VA orthopedic 
examination report related diagnoses including mild multiple 
degenerative joint disease with degenerative 
spondyloarthrosis of the lumbosacral area creating complaints 
of chronic low back pain syndrome.  A January 1983 VA 
orthopedic examination report noted diagnoses including 
chronic lower back syndrome.  Treatment records from Fort 
Gordon dated from March 1981 to September 1984 and VA 
treatment records dated from September 1983 to October 1984 
referred to continued treatment.  

A March 1985 rating decision recharacterized the veteran's 
service-connected lumbar spine disorder as post-operative 
residuals of a hemilaminectomy and diskectomy with a 
herniated nucleus pulposus at L5-S1 and degenerative 
spondyloarthrosis and chronic low back syndrome.  A temporary 
total disability evaluation was assigned from September 10, 
1983 and a 10 percent disability evaluation was assigned 
effective December 1, 1983.  

VA treatment records dated from January 1986 to September 
1987 indicated that the veteran was treated for disorders 
including his service-connected lumbar spine disorder.  

A November 1987 rating decision recharacterized the veteran's 
service-connected lumbar spine disorder as post-operative 
residuals of a hemilaminectomy with diskectomy at L2-L3, L3-
L4 and L5-S1, with degenerative changes.  A 40 percent 
evaluation was assigned effective June 10, 1987.  A temporary 
total disability evaluation was assigned from June 11, 1987.  
The 40 percent disability evaluation was continued as of 
October 1, 1987.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  This is the maximum schedular rating 
assignable under this code.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (2000).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (2000).  Severe limitation of 
motion of the lumbar spine warrants a 40 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5292 (2000).  Ankylosis of 
the lumbar spine at a favorable angle warrants a 10 percent 
evaluation.  A 50 percent evaluation requires fixation at an 
unfavorable angle.  38 C.F.R. Part 4, Diagnostic Code 5289 
(2000).  Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation.  A 100 
percent evaluation requires fixation at an unfavorable angle, 
either with marked deformity and involvement of the major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. Part 4, Diagnostic 
Code 5286 (2000).  A 40 percent evaluation is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Diagnostic Code 5295 (2000).  

A 10 percent evaluation is warranted for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (2000).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

VA treatment records dated from January 1991 to May 1991 
indicated that the veteran received treatment for several 
disorders.  The veteran underwent a VA spine examination in 
June 1991.  The diagnoses included chronic back pain with 
clinical facet syndrome and status post two laminectomies 
with possible clinical epidural fibrosis.  

VA treatment records dated from July 1991 to July 1992 
referred to continued treatment.  A May 1992 treatment entry 
indicated, as to an assessment, that the veteran had chronic 
low back pain secondary to arachnoiditis.  The examiner noted 
that the veteran was 100 percent disabled due to pain.  

At a July 1992 hearing on appeal, the veteran testified that 
he was constantly in pain both day and night.  He stated that 
the pain would start in the upper part of his spine and go 
all the way down to his left leg and right leg to his feet.  
The veteran noted that he also constantly had pain in his 
thighs and legs.  He also indicated that he had numbness in 
the legs.  

VA treatment records dated from August 1992 to April 1994 
indicated that the veteran was treated for disorders 
including his lumbar spine disorder.  The veteran underwent a 
VA spine examination in June 1994.  He reported that he had 
constant low back pain with excruciating pain radiating into 
his lower extremities all the way down to his feet.  It was 
noted that he was managed on various medications without 
relief.  The examiner reported that there was a 15 to 16 cm 
well-healed surgical scar in the midline.  The veteran's 
spine was only minimally tender to palpation.  The examiner 
indicated that the veteran was markedly restricted in range 
of motion.  The examiner noted that the veteran could only 
flex to 20 degree and rotate only to 20 degrees without 
excruciating pain.  It was reported that the veteran's 
reflexes were flat in both patellas and Achilles.  The 
sensory examination showed markedly decreased sensation over 
the lateral aspect of both feet which correlated with the S1 
distribution.  There was also decreased sensation of the 
medial region of the foot correlating with L5.  The sensation 
to the instep and inner part of the foot, which correlated to 
the L4 root were better.  It was noted that a lumbosacral 
series in April 1994 showed marked degenerative changes at 
the level of L1 and L2 and L2, L3 and a possible 
spondylolysis of L5, bilaterally.  Osteophytes were noted 
throughout the lumbar spine.  The assessment included 
degenerative changes of the lumbar spine and chronic low back 
pain with sciatic-type radiation into the legs which may be 
due to a scarring phenomenon post-operatively.  

VA treatment records dated from August 1994 to July 1995, 
including examination reports referred to continued treatment 
for multiple disorders.  

An October 1995 rating decision increased the disability 
evaluation assigned for the veteran's service-connected post-
operative residuals of a hemilaminectomy with diskectomy at 
L2-L3, L3-L4, and L5-S1, with degenerative changes, to 60 
percent effective May 21, 1991.  The 60 percent disability 
evaluation has remained in effect.  A December 1995 rating 
decision granted a total rating for compensation purposes 
based on individual unemployability.  

VA treatment records dated from August 1995 to June 2000 
indicated that the veteran was treated for several disorders.  
A September 1999 report of a computerized tomography scan of 
the abdomen and pelvis indicated that degenerative joint 
disease and degenerative disc disease was seen in the spine.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence fails to indicate that the veteran suffers from 
symptomatology productive of more than pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. Part 4, 
Diagnostic Code 5293 (2000).  The Board notes that the 
veteran is already in receipt of the maximum allowable 
disability evaluation (60 percent) appropriately assignable 
for the disability at issue.  There are no other applicable 
diagnostic codes under which a higher evaluation may be 
assigned.  Therefore, the appeal is denied.  The Board 
observes that the June 1994 VA spine examination report noted 
that the veteran's range of motion of the lumbar spine was 
markedly restricted.  The examiner reported that the veteran 
could only flex to 20 degrees and rotate only to 20 degrees 
without excruciating pain.  The examiner also indicated that 
a lumbosacral series in April 1994 showed marked degenerative 
changes at the level of L1 and L2 and L2, L3 and a possible 
spondylosis of L5, bilaterally.  Osteophytes throughout the 
lumbar spine were further noted.  The Board observes that 
complete bony fixation of the lumbar spine at an unfavorable 
angle either with marked deformity and involvement of the 
major joints (Marie-Strumpell type) or without joint 
involvement (Bechterew type), as required for a 100 percent 
disability evaluation, has not been shown by the evidence of 
record.  See 38 C.F.R. Part 4, Diagnostic Code 5286, 5289 
(2000).  

Additionally, the Board observes that the presently assigned 
60 percent evaluation exceeds the evaluation (40 percent) the 
veteran would be entitled to pursuant to the provisions of 38 
C.F.R. Part 4, Diagnostic Codes 5292 (2000), for severe 
limitation of motion of the lumbar spine or pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5295 (2000), for severe 
lumbosacral strain.  The Board further notes that the 
clinical and other probative evidence of record fails to 
indicate that the veteran suffers from poorly nourished scars 
with repeated uclerations or tender and painful scars on 
objective demonstration such as would warrant a separately 
assigned compensable rating.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804 (2000).  The June 1994 VA spine examination 
report noted that there was a 15 to 16 cm well-healed 
surgical scar in the midline.  Therefore, the Board concludes 
that the 60 percent disability evaluation sufficiently 
provides for the veteran's present level of disability.  The 
Board also finds that such disability evaluation encompasses 
his objectively ascertainable functional impairment due to 
pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  The Board notes 
that functional impairment due to painful motion is one of 
the criteria for compensation from musculoskeletal 
disabilities and where arthritis is shown by clinical 
evidence, additional compensation under the Diagnostic Codes 
governing the evaluation of arthritis may be appropriate.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); VA O.G.C. Prec. 9-
98 (August 14, 1998); VA O.G.C. Prec. 23-97 (July 1, 1997).  
However, because, the veteran's painful and limited lumbar 
spine motion has already been considered in his current 
evaluation under Diagnostic Codes 5286, 5289, 5292, the 
requirements of 38 C.F.R. § 4.40, 4.45, 4.59, have been 
satisfied.  Furthermore, the assignment of a separate 
evaluation under Diagnostic Codes 5003, 5010, governing 
arthritis, would result in the evaluation of the same 
disability/symptoms under various diagnoses, which is 
prohibited by 38 C.F.R. § 4.14 (200).  Consequently, the 
Board finds that additional compensation is not warranted for 
arthritis of the lumbar spine or functional loss due to 
painful motion.   Accordingly, the Board concludes that an 
evaluation in excess of 60 percent for post-operative 
residuals of a hemilaminectomy with diskectomy at L2-L3, L3-
L4 and L5-S1, with degenerative changes, is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  









ORDER

An increased evaluation for post-operative residuals of a 
hemilaminectomy with diskectomy at L2-L3, L3-L4 and L5-S1, 
with degenerative changes is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

